


110 HR 4225 IH: To establish the William H. Rehnquist Center on the

U.S. House of Representatives
2007-11-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4225
		IN THE HOUSE OF REPRESENTATIVES
		
			November 15, 2007
			Ms. Giffords
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the William H. Rehnquist Center on the
		  Constitutional Structures of Government at the University of Arizona James E.
		  Rogers School of Law.
	
	
		1.Short titleThis Act may be cited as the William
			 H. Rehnquist Law Center Establishment Act of 2007.
		2.FindingsCongress finds the following:
			(1)It is appropriate
			 to honor the legacy of Chief Justice Rehnquist by creating a forum for greater
			 scholarship and public education about the principles of federalism, judicial
			 independence, and the separation of powers in the Federal Government.
			(2)The best way to
			 honor Chief Justice Rehnquest is to establish the William H. Rehnquist Center
			 on the Constitutional Structures of Government at the University of Arizona
			 James E. Rogers School of Law, in Tucson, Arizona.
			(3)The Law Center
			 will allow and advance nonpartisan research and scholarship about the judicial
			 branch of Government and create an academic center for discussions and public
			 education about structural constitutional principles.
			3.Grants
			(a)In
			 generalThe Attorney General
			 of the United States shall provide grants to the University of Arizona James E.
			 Rogers School of Law, for use in establishing and operating the William H.
			 Rehnquist Center on the Constitutional Structures of Government.
			(b)ApplicationTo
			 receive assistance under subsection (a), the Law School shall submit to the
			 Attorney General an application at such time, in such manner, and containing
			 such additional information as the Attorney General may require.
			(c)Use of
			 fundsTo support the establishment and operation of the Law
			 Center, the Law School shall use grant funds provided under subsection (a) to
			 fund—
				(1)the employment of
			 a director and staff for the Law Center;
				(2)program operations
			 that meet such requirements as may be established by the Attorney General;
			 and
				(3)permanent
			 allocations for endowment of the Law Center established at the Law
			 School.
				(d)Non-federal
			 contributionThe Law School shall provide non-Federal
			 contributions in the form of any of the following:
				(1)Direct
			 expenditures.
				(2)Facilities.
				(3)In-kind
			 services.
				(4)Permanent
			 allocations for endowment of the Law Center established at the Law
			 School.
				4.Authorization of
			 appropriations
			(a)In
			 GeneralThere is authorized
			 to be appropriated to the Attorney General for use by the Law School to carry
			 out this Act $2,000,000 for each of fiscal years 2009 through 2013.
			(b)Unexpended or
			 unobligated fundsFunds appropriated pursuant to this Act shall
			 be transferred to the general fund of the Treasury if by the end of fiscal year
			 2014 the funds are—
				(1)unexpended;
			 or
				(2)unobligated for
			 permanent endowment.
				5.DefinitionsIn this Act:
			(1)Law
			 centerThe term Law Center means the William H.
			 Rehnquist Center on the Constitutional Structures of Government.
			(2)Law
			 schoolThe term Law School means the University of
			 Arizona James E. Rogers School of Law.
			
